Citation Nr: 0700738	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 50-percent rating for post-
operative residuals of a left salpingectomy and right 
salpingoophorectomy, with history of menorrhagia and 
dysmenorrhea with hysterectomy, including the question of 
whether a higher rating is warranted for this disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1975 until 
retiring in May 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, 
North Carolina - which, effective June 1, 2002, reduced from 
50 to 30 percent the disability rating for post-operative 
residuals of a left salpingectomy and 
right salpingoophorectomy, with history of menorrhagia 
and dysmenorrhea with hysterectomy.  The veteran wants the 
50-percent rating reinstated.

In previously considering this claim in December 2003, the 
Board indicated that the veteran's earlier May 2001 claim for 
an increased rating for her service-connected disability 
should be considered in conjunction with the restoration in 
rating issue already on appeal, so the issue was 
recharacterized as indicated.  The Board then remanded this 
case to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for further development and consideration.

In August 2004, while the case was on remand, the AMC granted 
service connection for depressive disorder, not otherwise 
specified (NOS), as secondary to the service-connected 
gynecological condition and assigned a separate 10 percent 
initial rating for this additional disability.  But the AMC 
continued the denial of the restoration in rating issue and 
claim for increase.  The case has since been returned to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.	The veteran has received detailed and thorough notice 
regarding the evidence needed to substantiate the claim on 
appeal, including an explanation of whose responsibility -- 
hers or VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of her claim has been obtained.

2.	In a November 1996 rating decision, the RO granted service 
connection for status-post salpingo-oophorectomy and assigned 
a 50 percent initial disability evaluation in accordance with 
38 C.F.R. § 4.116, Diagnostic Code 7617, for removal of the 
uterus and both ovaries.  The RO also granted service 
connection for a history of menorrhagia and dysmenorrhea, 
with frequent episodes of vaginal bleeding, evaluated as 
noncompensable (i.e., 0 percent disabling).

3.	The veteran underwent surgery for a total abdominal 
hysterectomy in April 1998.  The report of a January 2005 VA 
examination indicates she had a right salpingo-oophorectomy 
and left salpingectomy while in service.  She still has her 
left ovary.  The examination report further indicates there 
was some evidence of declining left ovarian function, which 
appeared to be associated with typical menopausal symptoms.  
There was no apparent physical disability related to the 
hysterectomy procedure in 1998.

4.	The even more recent evidence obtained provides a 
comprehensive portrayal of the extent of the veteran's 
service-connected gynecological condition and clarifies the 
proper diagnosis of her disability, to the extent that it 
demonstrates the level of impairment consistent with the RO's 
reduction in rating in this instance.  

5.	Notwithstanding the reduction in rating, however, 
following the April 8, 1998 total hysterectomy procedure, a 
temporary 100 rating should have been assigned under 38 
C.F.R. § 4.116, Diagnostic Code 7618, for the three-month 
period for convalescence following that procedure.


CONCLUSIONS OF LAW

1.	The criteria are not met for restoration of a 50 percent 
rating for status-post     left salpingectomy and right 
salpingoophorectomy, with history of menorrhagia   and 
dysmenorrhea with hysterectomy, for the time period since 
June 1, 2002. 38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.103(b)(2),   3.105(e) (2006).

2.	The criteria are met, however, for the assignment 
retroactively of a temporary 100 percent rating from August 
8, 1998 to November 8, 1998.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, and 4.116, Diagnostic Code (DC) 7618.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).



During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" (to 
include, as here, a claim for restoration of a previous 
rating for an already service-connected disability) 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.



As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Considering initially, the above requirements that pertain to 
the content of VCAA notice provided, the veteran has been 
appropriately informed as to the procedures  in effect for 
the development of her claim for restoration of the original 
50 percent rating, along with the issue of entitlement to an 
increased rating.  This information was provided by way of 
several VCAA notice letters issued to her from the RO (and 
more recently, the AMC following the Board's December 2003 
remand),      the August 2002 statement of the case (SOC), 
and numerous supplemental statements of the case (SSOCs).  
Based upon these relevant notice documents,      the criteria 
for satisfactory notice as defined in the Pelegrini II 
decision have effectively been met.  

In its initial August 2001 correspondence, the RO informed 
the veteran of the enactment of the VCAA, and the 
significance of that provisions of that law to adjudication 
of her May 2001 claim for increase.  Following the Board's   
December 2003 remand directive for issuance of a more 
comprehensive VCAA letter that addressed the restoration in 
rating issue, as well as the original claim for increase, the 
AMC sent her a February 2004 letter that identified that 
complete issue on appeal.  This correspondence, explained the 
general legal requirements for entitlement to the benefits 
sought.  In the March 2005 SSOC, the AMC also          set 
forth citation to and explanation of the provisions of the 
rating schedule at        38 C.F.R. § 4.116 involving the 
evaluation of service-connected gynecological disorders.  
Additionally, both the February 2004 correspondence and a 
subsequent June 2005 letter explained the joint obligation 
between VA and the veteran herself to obtain further relevant 
evidence, and in this regard informed her that VA would 
undertake reasonable efforts to attempt to obtain any 
remaining VA or private treatment records, employment records 
or other federal records that she wanted it  to acquire on 
her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  On the basis of the above correspondence, the 
first three requirements for comprehensive VCAA notice have 
been met.
In addition, the June 2005 VCAA notice correspondence 
included language requesting that if there was any other 
evidence or information the veteran had     that she believed 
would support her claim, to please inform the AMC of this,       
and likewise, that if she had any additional evidence in her 
possession pertaining   to the claim to please submit it 
directly.  So the fourth and final element of the Pelegrini 
II analysis was also met.  

Furthermore, the relevant notice documents in this instance, 
admittedly, did not provide comprehensive notice of the 
extent of the type of evidence necessary to establish the 
disability rating and effective date elements of her claim, 
in accordance with the requirements set forth in 
Dingess/Hartman -- but this information was nonetheless 
provided through other notice documents of record.  As 
explained, the veteran's claim involves both a restoration in 
rating issue, and the question of a higher rating for her 
service-connected gynecological condition, to the extent that 
the increased rating claim is a component of the issue on 
appeal.         Here, in particular, the SSOCs issued from 
March 2005 onward each described the legal requirements under 
the rating schedule for obtaining a higher rating for the 
condition under evaluation, and including for demonstrating 
entitlement to the previously assigned 50 percent rating that 
is the subject of the current restoration claim.  The August 
2002 SOC also included citation to 38 C.F.R. § 3.321(b),         
by means of which an extraschedular disability rating may be 
assigned in those instances where a schedular rating would 
not otherwise be practicable.  So these documents effectively 
satisfied the requirement for notice concerning the 
disability rating element of her claim.  See Dingess/Hartman, 
19 Vet. App. at 491         ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ... To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.").



And with regard to the effective date element of the claim 
under consideration, any lack of VCAA notice as to this 
particular element was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is partly because the Board is granting a temporary 100 
percent rating for the timeframe from August 8, 1998 to 
November 8, 1998.  So any failure to provide complete and 
detailed VCAA notice information for this specific time 
period would not have any substantial prejudicial effect 
because the veteran is receiving a higher rating, regardless.  
And to the extent that she is not receiving a higher rating 
at any other date, and a restoration in rating is not 
required, because the Board will conclude below that the 
preponderance of the evidence is against this portion of her 
claim, any question as to the appropriate effective date to 
be assigned is therefore rendered moot.

The next consideration with regard to the sufficiency of the 
VCAA notice provided to the veteran, following review of the 
content of that information, is whether the notice was issued 
to the claimant in a timely manner.  In the present case, 
only the initial August 2001 VCAA letter was sent to the 
veteran in advance of the   February 2002 rating decision on 
appeal.  The Court has held in Pelegrini II that  for VCAA 
notice to be timely, it must have been sent prior to the 
issuance of rating decision under review.  See 18 Vet. App. 
at 119-120.  However, the February 2004 and June 2005 letters 
issued by the AMC were clearly sent subsequent to the initial 
RO rating decision, and thus would not meet the above 
criteria for timely notice.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

However, there have been sufficient measures in this case to 
provide comprehensive VCAA notice notwithstanding any defect 
in the timing of the notice provided,   such that there have 
been no detrimental impact upon the continuing adjudication  
of the veteran's claim.  Following the issuance of the AMC's 
February 2004 correspondence, the veteran provided a May 2005 
statement to the effect that         she had no further 
evidence to submit at that time, and requested that VA decide  
her claim on the evidence already of record.  After the most 
recent notice letter   was provided in June 2005, the veteran 
had sufficient opportunity to submit any additional argument 
or evidence she wanted considered, prior to the          
September 2005 SSOC continuing the denial of her claim and 
February 2006 certification of this case to the Board.  She 
has not submitted any further evidence, and the record does 
not indicate any other remaining items of evidence that        
have not yet been obtained.  For these reasons, the Board 
finds that regardless of  the timing of the subsequent VCAA 
notice letter, the veteran has been afforded     "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). 

Moreover, in considering and adjudicating the veteran's 
claim, VA has undertaken appropriate action to comply with 
the duty to assist her.  This has included obtaining the 
veteran's VA outpatient and hospitalization records since the        
mid-1990s.  The veteran has also undergone VA examinations in 
connection with the claim on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  To support her claim, the veteran 
has provided several personal statements.  She has also 
declined the opportunity to testify at a hearing in support 
of her claim.                   38 C.F.R. § 20.700(a).   

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say,   
the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Laws and Regulations

Under VA law, previous determinations that are final and 
binding -- to include decisions as to degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where the evidence establishes 
such error, the prior decision will be reversed or amended.  

Where a disability rating has been continued for at least 5-
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full        and complete depiction of the level 
of disability.  Likewise, ratings on account of disease 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except where clearly 
warranted.  Where there has been a change in diagnosis, 
consideration is further warranted as to whether that change 
represents no more than a progression or severity, or even an 
independent disease entity.       See 38 C.F.R. § 3.344(a).                   

In interpreting various examination reports of record, these 
reports must be interpreted in light of the entire medical 
history, reconciling any contrary findings into a consistent 
picture.  See 38 C.F.R. § 4.2.  Any change that is made in 
the previous diagnosis or etiology should also be considered, 
with the goal of reconciliation or continuance of the 
previous diagnosis or etiology of record.       See 38 C.F.R. 
§ 4.13.

The basis of disability evaluations over an extended period 
of time encompasses consideration of the extent of functional 
impairment, including the ability to function under the 
ordinary conditions of life and work.  See 38 C.F.R. § 4.10.

If doubt remains after review and consideration of the record 
then the rating in effect should be continued.  See 38 C.F.R. 
§ 3.344(b).  The determination in a reduction in rating case 
must include the proper application as to the standard of 
proof, and the applicable standard may not be reversed so as 
to effectively require the veteran to prove by a 
preponderance of the evidence that he/she is entitled to the 


former rating (prior to reduction in rating).  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993).  See, too, Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).  
   
The procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Preliminarily, a rating proposing  the reduction 
or discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for the evaluation of 
service-connected gynecological disorders under 38 C.F.R. § 
4.116.

Previously, these rating criteria were revised by regulatory 
amendment, effective May 22, 1995.  See 60 Fed. Reg. 19851 
(1995).  Here, since the original       effective date of 
service connection for the veteran's gynecological condition          
is June 1, 1995, that warrants application of the revised 
version of the criteria.      See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  See also, 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114.

38 C.F.R. § 4.116, DC 7614, pertains to disease, injury or 
adhesions to the fallopian tube, and DC 7615 to disease, 
injury or adhesions to the ovary.  These conditions are to be 
evaluated utilizing a General Rating Formula for Disease, 
Injury, or Adhesions of the Female Reproductive Organs.  
Under this formula, a noncompensable (i.e., 0 percent) rating 
is assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is assigned when there are 
symptoms requiring continuous treatment.  And a 30 percent 
rating corresponds to symptoms that are not controlled by 
continuous treatment. 

Under DC 7617, where there has been removal of the uterus and 
both ovaries, complete, a 100 percent rating is warranted for 
the first three months after removal, and a 50 percent rating 
will be assigned thereafter.

DC 7618 further provides that removal of the uterus, 
including the corpus,              will result in the 
assignment of a 100 percent rating for the first three months      
after removal, and a 30 percent rating thereafter.  

DC 7619 provides that the removal of an ovary will warrant a 
100 percent rating   for three months after removal.  
Thereafter, complete removal of both ovaries will result in a 
30 percent rating, and removal of one ovary with or without 
partial removal of the other warrants a noncompensable 
rating.   

Also, DC 7629 provides that endometriosis is to be evaluated 
as 10 percent disabling where there is pelvic pain or heavy 
or irregular bleeding, requiring continuous treatment for 
control.  A 30 percent rating is warranted when there        
is pelvic pain or heavy or irregular bleeding not controlled 
by treatment.                  A 50 percent rating is 
warranted when there are lesions involving bowel or    
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding        not controlled by treatment, and 
bowel or bladder symptoms.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).



A.	Restoration in Rating

The present issue under consideration as to the propriety of 
the RO's reduction in rating from 50 to 30 percent concerns 
the continuing level of severity of a    service-connected 
gynecological condition for which the RO has previously 
granted a disability rating of 50 percent at the time of the 
original award of service connection.  Through its November 
1996 rating decision, the RO awarded service connection for 
status-post salpingo-oophorectomy (removal of fallopian tubes 
and ovaries), and assigned a 50 percent evaluation effective 
June 1, 1995.  The RO also granted service connection for a 
history of menorrhagia and dysmenorrhea, with frequent 
episodes of vaginal bleeding, with a noncompensable rating 
also     effective June 1, 1995.  

In indicating at that time the basis for the level of 
disability compensation    provided for, the RO explained 
that the former 50 percent disability rating for status-post 
salpingo-oophorectomy was for evidence of the complete 
removal of  the uterus and both ovaries, under 38 C.F.R. § 
4.116, DC 7617.  The RO identified medical evidence from the 
veteran's service medical records (SMRs) that included 
reports of 1982 and 1984 removal of both ovaries, and an 
April 1990 report stating she had previously undergone 
complete removal of the uterus.  In addition, the 
noncompensable rating assigned for her history of menorrhagia 
and dysmenorrheal was in accordance with DC 7699-7629, as an 
unspecified condition rated as analogous to endometriosis.  

Subsequently, in a November 2001 rating decision, the RO 
reevaluated the veteran's service-connected conditions, and 
reviewing them together as a single issue of status-post 
salpingo-oophorectomy along with menorrhagia and 
dysmenorrheal symptoms.  The RO proposed reducing her rating 
from 50 to 30 percent based upon the finding that the more 
comprehensive information on a September 2001 VA examination 
had confirmed she underwent a right salpingo-oophorectomy in 
service, although a left salpingectomy (removal of the 
fallopian tube) which meant her left ovary was still present.  
Also determined was that she had a complete abdominal 
hysterectomy in 1998, which was a few years following 
service.  The RO proposed a revision in compensation benefits 
to 30 percent, consistent with DC 7618 for removal of the 
uterus, complete.  See 38 C.F.R. § 4.116.  

It warrants preliminary mention that the RO afforded the 
veteran 60 days to    contest the proposed reduction through 
additional evidence and opportunity to be heard, and that 
through the February 2002 decision effectuating the reduction 
assigned as an effective date for the reduction to 30 percent 
June 1, 2002, consistent with the specified timeframe.  
Hence, there was compliance with the procedural due process 
requirements of 38 C.F.R. § 3.105(e) for reduction in 
compensation.  However, when previously considering the 
restoration in rating claim in December 2003, the Board also 
amended this issue to include the ancillary question of 
whether an increased rating was warranted.  This reflected 
the fact that the veteran's May 2001 correspondence stated a 
claim for increase, and preceding adjudication of the 
restoration in rating issue, and thus the claim for a higher 
rating was deemed to be an inextricably intertwined issue 
with the current appeal.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

With regard to the competent evidence describing the extent 
of symptomatology  and manifestations attributable to 
service-connected disability in this instance,        in 
evaluating the restoration in rating issue presented, 
consideration is required as to the medical findings in their 
entirety, and including whether the most recent 
VA examination is consistent with the preceding evidence of 
record.  See 38 C.F.R.       § 3.344(a).  The initial October 
1996 examination prior to the November 1996 RO decision 
awarding service connection indicated the veteran had 
experienced ectopic pregnancies in service, and underwent 
removal of both fallopian tubes and a left ovary.  Also 
mentioned was a history of heavy menstrual periods with 
episodes of bleeding and cramping that had become more 
frequent over the past year.  In August 1998, she had a total 
hysterectomy due to the presence of uterine fibroids and 
adenomyosis.  Then through a September 2001 examination, the 
above history was essentially recounted in summary.  As noted 
in the Board's December 2003 remand, though, there did not as 
of yet exist a definitive portrayal of her then current 
condition, including insofar as whether there was a left 
salpingectomy or salpingo-oophorectomy.  So in accordance 
with the Board's remand directive further medical evaluation 
was requested to make this determination.     

At the conclusion of the January 2005 evaluation, the 
diagnosis was normal post-operative gynecological 
examination, status-post total abdominal hysterectomy, right 
salpingo-oophorectomy and left salpingectomy.  The examiner 
indicated that the veteran still had her left ovary, and that 
it had been functional up until recently, and was now showing 
evidence of declining function with accompanying typical 
menopausal symptoms.  Having reviewed the medical file, he 
stated there was still no evidence that the hysterectomy was 
related to the veteran's prior active duty gynecological 
history.  The veteran at that time was symptomatic secondary 
to decreasing ovarian function, although she had normal 
hormone function following the hysterectomy, and there was no 
apparent physical disability related to that surgery.   

This most recent comprehensive portrayal of the veteran's 
condition is also consistent with the relevant medical 
history, and corresponds under the rating schedule to an 
evaluation at the 30-percent level, although no higher.  
Since she underwent the August 1998 hysterectomy, a 30 
percent rating is warranted under DC 7618 for complete 
removal of the uterus, following convalescence (the three-
month period in which she was eligible for a 100 percent 
rating is addressed further below).  This is also resolving 
any reasonable doubt in her favor on the medical question of 
whether the post-service hysterectomy was attributable to 
either an incident of service, or secondarily to another 
already service-connected disability.  She still has her left 
ovary, and as a result the higher 50 percent rating under 
DC 7617 for removal of the uterus and both ovaries, which the 
RO had previously assigned, is inappropriate.  Also, the 
condition of removal of one ovary under DC 7619 if evaluated 
on its own under the rating schedule would be noncompensable.  
Accordingly, while the original November 1996 RO decision 
noted a bilateral oophorectomy, along with apparent 
documentation of an earlier hysterectomy, the recent evidence 
clarifying her condition indicates a 30 percent rating is the 
most accurate disability rating under 38 C.F.R. § 4.116, DC 
7617.  See, too, 38 C.F.R. § 4.7.



The potential basis for a separate evaluation in addition to 
a 30 percent rating under DC 7617 for a disability evaluated 
under section 4.116 other than the previous hysterectomy has 
been considered, but the rating criteria do not support an 
evaluation to that effect.  The occurrence of some declining 
function in the left ovary has been indicated on the January 
2005 VA examination, which was attributed to menopausal-type 
symptoms.  But this notwithstanding, in note 1 to 38 C.F.R. § 
4.116 it is provided that symptoms of natural menopause are 
amongst those conditions which are not disabilities for VA 
rating purposes.  Therefore, those symptoms - although 
shown, unfortunately, could not then objectively support a 
compensable rating under DC 7615 (evaluated under the General 
Rating Formula for DCs 7610 to 7615).  The claim for 
restoration in rating as it pertains to     service-connected 
menorrhagia and dysmenorrhea also is not correlative to 
symptoms warranting a compensable evaluation at DC 7699-7629, 
for disability similar to endometriosis, or other applicable 
diagnostic code.  The 30 percent   rating according to 38 
C.F.R. § 4.116, DC 7617 is thus the highest available 
disability evaluation.

For these reasons and bases, the preponderance of the 
evidence demonstrates that no higher than a 30 percent 
disability rating is warranted as of June 1, 2002, 
the effective date as of when the disability evaluation was 
reduced from 50 to 30 percent.  Accordingly, the benefit-of-
the-doubt doctrine is not applicable, and the claim for a 
restoration in rating must be denied.  See 38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B.	Temporary 100 Percent Rating

While the reduction in rating to 30 percent had an 
identifiable justification in the application of the evidence 
to the rating criteria at 38 C.F.R. § 4.116, there still 
remains for consideration the issue of a potentially higher 
rating prior to the June 1, 2002, effective date of reduction 
in rating, particularly since the veteran's claim for 
increase itself is part and parcel of the issue on appeal.

Under DC 7618 for removal of the uterus, with respect to 
which a 30 percent rating is the appropriate evaluation for a 
total hysterectomy, following convalescence, there is 
likewise an initial 100 percent rating applicable for the 
first three months after removal.  While the veteran 
underwent that procedure in August 1998, she nonetheless has 
not yet received this temporary three-month total disability 
evaluation.  The fact that the permanent evaluation assigned 
has since been reduced from the former 50-percent level does 
not diminish the basis of her entitlement to the compensation 
prescribed under the rating criteria at the time of the 
August 1998 procedure.  With respect to the remaining 
timeframe prior to June 2002, there is no basis for a rating 
higher than 50 percent.  But for the justification mentioned, 
here, DC 7618 expressly provides for a temporary total rating 
for a three-month time period. 

So a temporary 100 percent evaluation is warranted from 
August 8, 1998 to November 8, 1998, on a retroactive basis.  
As a more general matter, based upon the veteran's May 2001 
date of claim for an increased rating, that would permit 
appellate review of the disability rating at least as of the 
date of claim, but              at no point earlier than one-
year preceding that date.  See 38 C.F.R. § 3.400(o)(2) 
(effective date for increase in disability compensation is 
earliest date as of which it is factually ascertainable that 
increase in disability occurred if claim received  within 
one-year, otherwise, date of receipt of claim).  However, in 
the absence even of this procedural requirement having been 
met for amending a disability rating, the temporary 100 
percent evaluation is prescribed under a literal 
interpretation of     DC 7618, and the reduction in rating 
issue that was appealed concurrently raises the issue of the 
more long-term evaluation of the veteran's condition since 
service connection was granted.  So an increase in rating to 
100 percent from August 8, 1998 to November 8, 1998 should be 
granted to accomplish every reasonable available benefit to 
the veteran in this case.   




ORDER

The claim for restoration of a 50 percent evaluation for 
status-post left salpingectomy and right salpingoophorectomy, 
with history of menorrhagia and dysmenorrhea with 
hysterectomy, since June 1, 2002, is denied.

However, a temporary 100 percent rating is granted from 
August 8, 1998 to November 8, 1998.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


